Case 1:19-mj-02927-UA Document 6 Filed 04/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRlCT OF NEW YORK

______________________________________________________ X
UNITED STATES OF AMERICA
Affirmation in Support of
V. Application for Order of Continuance
MICHAEL AVENATTI, ` 19 Mag. 2927
Defendant.
______________________________________________________ X
State of NeW York )
County of New Yorl< : ss.:
Southern District of NeW York )

Matthew Podolsky, pursuant to Title 28, United States Code, Section 1746, hereby
declares under penalty of perjury: 1

1. 1 am an Assistant Um`ted States Attorney in the Office of Geoffrey S. Berrnan, United
States Attorney for the Southern District of NeW York. l submit this affirmation in support of an
application for an order of continuance of the time Within Which an indictment or information
Would otherwise have to be Hled, pursuant to 18 U.S.C. § 3161@1)(7)(A).

2. The defendant Was charged in a complaint dated March 24, 2019, With a Violation of
18 U.S.C. §§ 371, 875(d), 1951, and 2. The defendant Was arrested on l\/[arch 25, 20}9, and Was
presented before Magistrate Jndge Katharine H. Parlcer on March 25, 2019. The defendant Was
represented by Sylvie Levine, Esq. and ordered released upon the signing of $30(),00() personal
recognizance bond, to be co~signed by two financially responsible personsl

3. At the initial presentment, defense counsel consented to a Waiver cf her client’s right

pursuant to Rule 5.l of the Federal Rules of Criminal Procedure to a preliminary hearing Within

 

Case 1:19-mj-O2927-UA Document 6 Filed 04/25/19 Page 2 of 2

21 days of the initial appearance Accordingly, under the Speedy Trial Act the Governrnent
initially had until April 25, 2019, Within Whicli to file an indictment or information

4. On or about April 15, 2019, the defendant, through Sylvie Levine, Esq., Who had
previously been appointed by Judge Parl<er to represent the defendant for purposes of
presentment, requested of the Government an agreement to an extension of the deadline for the
filing of an indictment by the Government of 30 days in order to permit the defendant additional
time to retain counsel to engage With the Government.

5. Therefore, the Govemment is requesting a 310-day continuance until May 28, 2019, to
continue the foregoing discussions and reach a disposition of this matter. On April 16, 2019, 1
personally spoke to defense counsel Who specifically consented to this request.

6. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: NeW York, NeW Yorl<
April 22, 2019

/7
/ }(/ 1__, ..“:;1" ”“*“~\-`.__
Matth W Podolsky
Assist United Stat Attorney
212-637-1947

--'--1_

